Plaintiff in error was convicted in the county court of Oklahoma county, at the April, 1911, term, on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of $300, and imprisonment in the county jail for a period of 60 days. The appeal was perfected in this court on the 21st day of June, 1911. A careful examination of the record in this case discloses facts upon which the jury could not have reached any other conclusion than that the defendant was guilty as charged. The instructions of the trial court are subject to criticism, but we do not think the errors therein are sufficient to justify a reversal of the judgment. The court should follow the rule laid down in the case of Billingsley v. State, 4 Okla. Cr. 597, 113 P. 241, and Hendrix v. State, 4 Okla. Cr. 611, 113 P. 244. If this were a close case on the facts, the judgment would have to be reversed on the errors in the instruction of the court. The proof discloses the fact that the plaintiff in error had sold whisky at this identical place a short time before this offense is alleged to have been committed, and that he had paid the special revenue tax required by the United States government from retail liquor dealers, which in itself, together with possession, is sufficient to justify a conviction. Let the judgment be affirmed.